                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

RICKY MATLOCK, et al.,                            )

     Plaintiffs,                                  )

V.                                                )        NO.3:18-cv-00047

ROUNDPOINT MORTGAGE                               )        JUDGE CAMPBELL
SERVICING CORPORATION, et al.,                    )        MAGISTRATE JUDGE NEWBERN

      Defendants.                                 )

                                       VERDICT FORM

1.      Do you find that Defendant RoundPoint unreasonably failed to disburse funds from

        the Plaintiffs' escrow account for payment of Plaintiffs' hazard insurance premium

        in a timely manner?

                         YES_NO

        If you answered "NO" to Question 1, stop, and have the foreperson sign and date this form
        and return it to the Court. If you answered "YES" to Question 1, proceed to Question 2.

        Do you find that Plaintiffs suffered actual damages as a result of Defendant

        RoundPoint's failure to comply with the Real Estate Settlement Procedures Act?

                        YES                NO



                              Please sign and date this form and return it to the Court.



                              Jury Forbperson

                                        5-13 - ~I
                              Date




     Case 3:18-cv-00047 Document 157 Filed 05/13/21 Page 1 of 1 PageID #: 2712
